Citation Nr: 0635153	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1981 to March 
1984.

Initially, the Board of Veterans' Appeals (Board) notes that 
this case was previously remanded in September 2002 and July 
2003 for procedural and evidentiary considerations, and that 
the action requested in its remands has been accomplished to 
the extent possible.  This case is now ready for further 
appellate review.

The Board further notes that in his original claim on appeal, 
the veteran sought a rating in excess of 20 percent for his 
service-connected low back disorder.  Thereafter, a January 
2001 rating decision increased the rating for this disability 
to 40 percent, effective from December 1998, the date of 
receipt of the veteran's claim for increased compensation.  
The veteran has continued his appeal.

Finally, although the veteran recently submitted a September 
2006 notice of denial of Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Employment services, there is 
no indication that this decision was based on pertinent 
medical records that are not already of record.  
Consequently, the Board finds that it is not necessary for 
the Board to obtain a waiver of the regional office (RO)'s 
initial consideration of this notice under 38 C.F.R. 
§ 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
manifested by symptoms in an unexceptional disability picture 
that are productive of limited motion with pain and mild disc 
disease.

2.  The veteran has only one service-connected disability in 
an unexceptional disability picture that is rated as 40 
percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), 
5235-5243 (effective September 26, 2003).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 C.F.R. §§ 3.321, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim for increased rating and entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.

First, following the initial adjudication of the veteran's 
claims and a September 2002 remand from the Board for 
procedural considerations, the veteran was advised in an 
October 2002 letter of the evidence necessary to substantiate 
his claim for a total disability rating, and the respective 
obligations of the VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, following another Board remand in September 
2003, the veteran was provided with another letter in April 
2004, which advised him of the evidence necessary to 
substantiate his claims for a total rating based on 
unemployability and an increased rating for his back 
disorder, and the respective obligation of VA and the veteran 
in obtaining that evidence.  Id.  Moreover, this additional 
letter was thereafter followed by readjudication of the 
claims pursuant to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Although the VCAA notice letters of October 2002 and April 
2004 did not specifically request that appellant provide any 
evidence in appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.  

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

The history of the veteran's service-connected low back 
disability shows that service connection was granted for low 
back pain with limitation of motion by a September 1989 
rating action, at which time a 10 percent rating was 
assigned, effective from May 1989.  The September 1989 rating 
decision also specifically denied entitlement to service 
connection for degenerative spondylosis of the cervical 
spine.

The effective date for the grant of service connection was 
subsequently changed to October 1988.  Thereafter, a 
September 1993 rating decision increased the rating for this 
disability to 20 percent, effective from June 1992, which was 
later affirmed by the Board in a decision dated in May 1995.

VA treatment records received in January 1996 included 
January 1995 X-rays, which were interpreted to reveal minimal 
degenerative arthritis changes in the lumbar spine, with 
anterior and lateral vertebral spurring.  Late in December 
1995, the veteran complained of back spasms following an 
incident at work, and in January 1996, the veteran complained 
of increased back pain.

May 1996 and September1997 rating decisions continued the 20 
percent rating.

Private electrodiagnostic examination findings from October 
1998 were interpreted to reveal findings suggestive of 
bilateral L5, S1 radiculopathy and right peroneal neuropathy.

The veteran filed the subject claim for increased rating in 
December 1998 and his claim for a total rating based on 
individual unemployability in May 1999.  In his claim for 
total rating, the veteran contended that he could not longer 
work because of his back disorder and had not been able to 
work full time since 1991.

Private magnetic resonance imaging (MRI) from March 1999 was 
found to indicate mild anterior desiccation of L4-5 without 
complication.

VA outpatient records from April to August 1999 reflect that 
in April 1999, the veteran still reported low back pain with 
radiation into both legs.  The assessment was acute and 
chronic low back pain and a neurological consultation was 
requested.  In May 1999, it was noted that the veteran was 
wearing a back brace and was in a lot of pain.  In August 
1999, the impression included chronic low back pain.

VA spine examination in August 1999 revealed that the veteran 
complained of radiating low back pain.  It was also noted 
that the veteran wore a lumbar corset.  Examination of the 
spine revealed some deconditioning of the paraspinals.  The 
lumbar curve was mildly exaggerated, but more so at the upper 
level and less at L3-L4-L5, where reversal was noted.  The 
range of motion indicated forward flexion to 60 degrees and 
extension to 10 degrees, lateral bending of 15 degrees, 
rotation to 25 degrees, and complaints of a dull ache.  At 
this time, there were no complaints of shooting pains in the 
lower extremities.  No swelling was noted in the legs.  
Reflexes in the lower extremities were present and MRI was 
found to indicate mild anterior desiccation of L4-5.  There 
was no mention of any stenosis or any foraminal stenosis or 
any herniated nucleus pulposus.  Electrodiagnostic studies 
were noted to reveal findings that were considered only 
suggestive of L5-S1 radiculitis.  The diagnosis was chronic 
recurrent low back pain, myofascial syndrome, with functional 
impairment moderately to moderately significant.

VA treatment records from September 1999 reflect that the 
veteran continued to complain of chronic back pain. 

In a statement dated in November 1999, the veteran asserted 
that a study from October 1998 revealed a pinched nerve that 
affected his back and legs.  He further indicated that he was 
only able to work about 4 hours per week and 4 days per week.

A VA treatment record from November 1999 reflects that the 
veteran had been going to physical therapy and using a cane 
and brace that reportedly helped.  Physical examination 
revealed tenderness to palpation in the thoracic and lumbar 
spine, and the impression included radiculopathy.

VA outpatient records from February 2000 reflect that the 
veteran's pain was reportedly worse and that he was unable to 
work at all.  

An April 2000 VA medical statement from J. Stokes-Holloway, 
M.D., reflects the opinion that the veteran was currently 
unemployable secondary to herniated nucleus pulposus of the 
cervical disc and bilateral lumbar radiculopathy.

At the veteran's personal hearing in July 2000, the veteran 
testified that it was hard for him to get any work due to his 
back condition, with pain radiating into his feet (transcript 
(T.) at p. 1).  The veteran maintained that he was in 
constant pain, and was required to use a cane, transcutaneous 
electrical nerve stimulation (TENS) unit, and back brace (T. 
at p. 2).  

In another VA medical statement, dated in July 2000, K.V. 
Umakantha, M.D., noted the veteran's history of lumbar 
radiculopathy, cervical nerve root irritation, cervical 
herniated nucleus pulposus, left carpal tunnel syndrome, and 
cubital tunnel syndrome, and opined that with all these 
multiple complaints, he was unable to work at this point.

VA spine examination in August 2000 revealed that the veteran 
again reported sharp pain radiating down his lower 
extremities.  He also complained of muscle spasms in his back 
and calves.  Physical therapy, electrotherapy, and 
hydrotherapy for the previous six months had not produced any 
improvement in his pain.  Medications reportedly helped to 
relieve some of the pain.  Increased activity increased the 
pain and spasms.  He continued to use a cane but denied the 
use of a brace.  He was a carpenter by trade and noted that 
he was unemployed due to his severe back pain and muscle 
spasm.  Physical examination revealed no postural or fixed 
deformities.  There appeared to be some paraspinal muscle 
tightness but no neurological abnormalities were noted.  The 
range of motion of the lumbar spine revealed forward flexion 
to 65 degrees pain beginning at 50 degrees.  Extension was to 
20 degrees with moderate limitation due to pain.  Lateral 
flexion was to 20 degrees bilaterally with moderate 
limitation due to pain.  Rotation was limited to 25 degrees 
bilaterally with moderate limitation due to pain.  It was 
noted that the veteran appeared to be in a moderate amount of 
pain during these range of motion exercises.  The veteran 
also exhibited some muscle spasm and weakness in his lumbar 
spine.  The veteran also complained of pain radiating down 
his lower extremities.  The diagnosis was mild anterior 
desiccation at the L4-5 level, bilateral posterior facet 
joint disease at L4-5, and lumbar strain.

September 2000 private examination of the dorsolumbar spine 
revealed lateral flexion in each direction of 10 degrees and 
flexion of about 50 degrees.  Motor strength was 5/5 in the 
upper and lower extremities.  Sensation was intact to 
pinprick, vibration, etc.  The diagnosis included lower back 
pain with radiculopathy.  Dr. Schulman commented that most of 
the veteran's incapacitating problems involved the back.

A September 2000 MRI of the lumbar spine was interpreted to 
reveal mild anterior desiccation at the L4-5 level.  There 
was also bilateral posterior facet joint disease at this 
level with flattening of the lateral aspects of the thecal 
sac and borderline to mild central stenosis.  There was no 
evidence of disc herniation.  There was also no significant 
change from the last examination.

The Board remanded this case in September 2003, finding that 
the RO needed to consider the criteria applicable to 
intervertebral disc syndrome, in effect before and after 
September 2002.  The Board also determined that the veteran 
should be afforded a new examination to determine the nature 
and severity of his service-connected low back disorder.

VA examination in September 2005 revealed that an 
electromyogram (EMG) from October 1998 indicated bilateral 
L5-S1 radiculopathy of the legs.  A March 1999 MRI was also 
noted to indicate mild disc disease at L4-5 without spinal 
stenosis.  The veteran currently complained of constant back 
pain at waist level bilaterally.  The pain reportedly 
radiated down both legs with intermittent sharp pains to his 
toes.  Back pain would flare-up at the rate of four times per 
week, usually with prolonged sitting.  The veteran also noted 
that he used a cane and a back brace on a daily basis.  The 
veteran had not had employment for the previous four years 
and was currently on Social Security Disability.  He reported 
minimal activity every day.  He believed that he could not 
work because he could not bend his back without pain or lift 
anything more than 30 pounds.  He also could not work sitting 
down because of pain with prolonged sitting.  

Physical examination revealed that the veteran walked with a 
curious gait and exaggerated limp without evidence of foot 
drop or muscle atrophy.  He also reported radiating pain down 
both legs that did not follow any lumbar nerve distribution.  
The veteran was able to forward flex to 45 degrees, and 
complained of pain to 50 degrees.  He could laterally flex to 
the right to 10 degrees with an additional 10 degrees with 
pain.  He could laterally rotate his spine 30 degrees to the 
left, complaining of grinding in his back.  He could 
laterally rotate his spine 30 degrees to the right, 
complaining of pain that radiated to the neck.  Although the 
veteran's movements were slow, the examiner did not observe 
any additional limitation with repetitive motion, reflexes 
were normal in the lower legs, and no sensory deficits were 
identified.  X-rays of the lumbar spine showed mild 
spondylosis with degenerative changes at L5-S1.

The diagnoses were moderate chronic lumbar strain treated 
with daily Motrin and flare-ups at the rate of four per week 
that were treated with a TENS unit.  The examiner noted that 
the veteran did not report additional limitation with any 
flare-up and no additional limitation with repetitive motion 
was observed.

The examiner commented that there was no objective evidence 
of cord compression significant enough to cause an abnormal 
gait and the veteran's reported pain in the legs did not 
follow lumbar nerve distribution and specifically, an L4-5 
distribution.  Because the veteran's reported symptoms were 
out of proportion to the documented mild disc disease on MRI, 
the examiner believed that it was at least as likely as not 
that some of the veteran's symptoms were related to 
deconditioning and lack of fitness and that no medical 
problem that would prevent employment was identified at this 
examination.


II.  Analysis

Entitlement to a Rating in Excess of 40 percent for the 
Veteran's Service-Connected Back Disorder

The Board's review of the record reflects that the RO has 
assigned a 40 percent rating for this disability under former 
Diagnostic Codes 5292 and/or 5295 based on the fact that the 
veteran's symptoms primarily consisted of painful limitation 
of motion with very little objective findings of neurological 
deficit.  Prior to September 2003, Diagnostic Code 5295 
provided a maximum rating of 40 percent for severe 
lumbosacral strain and Diagnostic Code 5292 provided a 
maximum rating of 40 percent for severe limitation of motion 
of the lumbar spine.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293 and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  However, the Board does not find that 
these Codes provide any basis to award a rating higher than 
40 percent.  First, the Board again notes that the 40 percent 
rating is the highest rating available under former 
Diagnostic Codes 5292 and 5295, and thus, these Codes do not 
provide any basis for a higher rating.  It has also been held 
that when the veteran is already in receipt of the highest 
rating available under the applicable criteria for limited 
motion, pain in connection with that limitation cannot 
provide a basis for entitlement to any even higher rating.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board 
would also note that under former Diagnostic Code 5293, the 
next higher and highest rating of 60 percent was provided for 
pronounced intervertebral disc syndrome manifested by 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Here, while the record does demonstrate periodic clinical 
findings consistent with muscle spasm and October 1998 EMG 
findings suggestive of L5-S1 radiculopathy, MRI findings of 
disc disease have been consistently interpreted as revealing 
mild symptoms, there is no evidence of the absence of ankle 
jerk, no evidence of muscle atrophy, and the most recent VA 
examiner did not find any neurological findings appropriate 
to the site of the diseased disc.  Consequently, the Board 
finds that a preponderance of the evidence is against 
entitlement to a 60 percent rating for this disorder under 
former Diagnostic Code 5293.

Having established that the veteran is not entitled to more 
than a 40 percent evaluation under either former Diagnostic 
Codes 5292, 5293, or 5295, the Board will further examine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the veteran to a higher rating.  
In this regard, the Board finds that the August 2002 
revisions also do not provide a basis for a higher rating.  
Those criteria rate intervertebral disc syndrome either on 
the basis of incapacitating episodes or by combining chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Here, there is no medical 
evidence of incapacitating episodes that have been shown to 
require periods of bed rest prescribed and treated by a 
physician (even if the Board were to accept the veteran's 
statements as sufficient evidence of bed rest prescribed by a 
physician, he has not characterized incapacitating episodes 
of a duration that would be consistent with a 60 percent 
rating under the new criteria), and the veteran's orthopedic 
disability may be assessed at 40 percent based on limitation 
of motion that is mechanical in nature.  In addition, while 
there is diagnostic evidence of disc disease, there is little 
objective clinical evidence of neurological impairment to 
match the veteran's complaints of bilateral radiculopathy.  
Thus, the Board finds there is no basis to assign a 
compensable rating for impairment of the sciatic nerve under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006), and 
therefore no basis to assign a higher rating under the August 
2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 40 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted based on incapacitating 
episodes.

Finally, since arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected lumbar spine disability.

The Board also cannot conclude that the disability picture as 
to the veteran's low back disorder is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  Although the Board fully recognizes that there 
are two opinions that find the veteran to be unemployable 
based on his various disabilities, there is no opinion that 
finds him to be unemployable solely because of his service-
connected back disability, and in fact, the most recent VA 
examiner in September 2005 squarely concluded that no medical 
problem that would prevent employment was identified at the 
examination.  In addition, the Board finds that the record 
does not reflect any recent or frequent hospital care, and 
any interference in the veteran's employment is not beyond 
the average impairment of earning capacity contemplated by 
the regular schedular criteria.  Consequently, a higher 
rating on an extraschedular basis is not warranted.


Entitlement to a Total Rating Based on Individual 
Unemployability

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

For purposes of 38 C.F.R. § 4.16(a), the veteran's only 
service-connected disability continues to be rated at 40 
percent and without additional service-connected disabilities 
that combine to at least a 70 percent rating, he is 
ineligible for consideration for a total rating for 
individual unemployability under 38 C.F.R. § 4.16(a).  Thus, 
the remaining issue is whether the veteran is entitled to 
extraschedular consideration under 38 C.F.R. § 4.16(b).  

In this regard, as was noted above, the two opinions finding 
unemployability do so in the context of both service-
connected and nonservice-connected disability, and the most 
recent medical opinion finds that the veteran is not 
precluded from employment due to his back.  Consequently, 
while the evidence indicates that the veteran's only service-
connected low back disability is clearly disabling in light 
of his limited education and occupational history as a 
carpenter/painter, the Board finds that this disability has 
not by itself been manifested by symptoms that are so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  


ORDER

Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected low back disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


